784 F.2d 339
Vicki J. DEHORNEY, Plaintiff-Appellant,v.BANK OF AMERICA NATIONAL TRUST AND SAVINGS ASSOCIATION, acorporation;  Teri Cooper, Defendant-Appellees.
No. 84-2252.
United States Court of Appeals,Ninth Circuit.
Feb. 19, 1986.Prior Opinion, 777 F.2d 440.
ORDER

1
Before CANBY and NORRIS, Circuit Judges and JAMESON,* District Judge.


2
Action of this court on the petition for rehearing is stayed pending decision of the Supreme Court of California in Foley v. Interactive Data Corp., 174 Cal. App. 3d 282, 219 Cal. Rptr. 866 (1985), review granted January 30, 1986.



*
 The Honorable William J. Jameson, United States District Judge for the District of Montana, sitting by designation